DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  claim recites “A machine learning method ….: Receiving, at the machine learning device…”. Should be “receiving, at the machine learning device…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. Pub. No. US 20180060702 A1.
	Regarding Claim 1,  Ma teaches a machine learning method (Para 17, machine learning techniques i.e., machine learning method) of a machine learning device (Fig. 2 and Para 31, Various DL model can be used as image classifiers, such as convolutional neural networks (CNN), deep belief networks, stacked denoising auto-encoders, or deep Boltzmann machines i.e., machine learning device) including a machine learning classifier (Para 17, certain pixels of a defect image can be more determinative than the others for detecting and/or classifying the defect image into different defect patterns i.e., machine learning classifier), the method comprising (Para 36, training process for learning based defect inspection): 
	receiving (Para 39 and Fig. 2 Step 202, At operation 202, a defect image associated with a known defect type is received), at the machine learning device (fig. 2 and Fig. 4 Para 36 and 37, training process for learning based defect inspection where training process 200 can be performed by software modules and the software modules can include machine-readable instructions that can be stored in a memory such as memory 401 i.e., the machine learning device), an image (Para 39 and Fig. 2 Step 202, a defect image) and first class information associated with the image (Para 23 and 39, a defect record as a result of an inspection (such as an optical or an E-beam inspection) of a target specimen (such as a wafer or a reticle). The defect image can be received from the defect inspection system as the objective, which is used as input for the training process i.e., first class information. The defect type associated with the defect image can be a known defect type (e.g., pre-determined by another classification process, or manually) i.e., class information associated with the image. The defect type can be used as a label for training the DL model);
	generating, at the machine learning device (Para 40 and Fig. 2 Step 204, At operation 204 (“component selection stage”), components ranked by significance are selected from the defect image i.e., generating, associated with the known defect type using the first learning technique i.e., machine learning device), second class information associated with the image by performing classification on the image (Para 40, Similar to operation 104 in classification process 100, operation 204 can select the most significant components from the defect image i.e., second class information associated with the image by using the machine learning classifier); and 
	after the second class information is generated (Para 41 and Step 206,  it is determined whether the defect image is correctly associated with the same known defect type based on the components ranked by significance i.e., after generation) updating, at the machine learning device (Para 41, by the computing device using the second learning technique i.e., updating, at the machine learning device), the machine learning classifier (Para 41, A defect type can be determined for the defect image based on the components ranked by significance from operation 204, using the second learning technique (such as a DL technique). Similar to operation 106 in the classification process 100 i.e., machine learning classifier ) by performing a first learning operation when a guide map (Parameters of the CNN model can include, for example, a number of layers and values of parameters for each layer refer to as guide map) is received together with the image and performing, at the machine learning device (Para 41,  Parameters of the CNN model can include, for example, a number of layers and values of parameters for each layer i.e., received together with the image and performing, at the machine learning device), a second learning operation different from the first learning operation when the guide map is not received together with the image (Para 41, When the defect type determined based on the components ranked by significance does not match the known defect type, the defect image is not correctly associated with the same known defect type i.e., a second learning operation different from the first learning operation when the guide map is not received together with the image). 
	Regarding Claim 2,  Ma teaches wherein the machine learning classifier is based on a convolutional neural network (CNN) (para 41). 
	Regarding Claim 3,  Ma teaches wherein the guide map assigns one of a first weight and a second weight to each pixel data of the image (Para 26). 
	Regarding Claim 4,  Ma teaches wherein the first learning operation updates, at the machine learning device, the machine learning classifier preferentially with reference to first pixel data, to which the first weight is assigned, rather than second pixel data to which the second weight is assigned (Para 25 and 26). 
	Regarding Claim 5,  Ma teaches wherein the guide map assigns one of three or more weights to each pixel data of the image (Para 27). 
	 Regarding Claim 13,  Ma teaches wherein the second learning operation includes: performing back propagation depending on a result of the classification (Para 41).  
	Regarding Claim 14,  Ma teaches wherein the image is an image of a semiconductor device, and wherein the guide map includes information of a position where a defect causing a fault of the semiconductor device occurs (Para 20 and 32). 
	Regarding Claim 15, it has been rejected for the same reasons as claim 1 and further Ma teaches a machine learning method (Para 17, machine learning techniques i.e., machine learning method) of a machine learning device (Fig. 2 and Para 31, Various DL model can be used as image classifiers, such as convolutional neural networks (CNN), deep belief networks, stacked denoising auto-encoders, or deep Boltzmann machines i.e., machine learning device) including a machine learning classifier (Para 17, certain pixels of a defect image can be more determinative than the others for detecting and/or classifying the defect image into different defect patterns i.e., machine learning classifier).
	Regarding Claim 19, it has been rejected for the same reasons as claim 1.
	Regarding Claim 20,  Ma teaches wherein, when the machine learning classifier is completely updated, the modem is further configured to transmit the machine learning classifier to a semiconductor defect classification device (Para 43).
Allowable Subject Matter
Claims 6-12, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the first learning operation includes: calculating an activation map indicating specific pixel data to be preferentially referenced among pixel data associated with the image when the machine learning classifier generates the second class information; comparing the activation map and the guide map; and performing back propagation depending on a result of the classification and a result of the comparing”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon et al. Pub. No. US 20190188840 A1 - Device for classifying semiconductor defect, has classifier receiving features of images and information about wafer and utilizing learning to classify defect of patterns associated with images based on features of images and information
Kim et al. Patent No. US 10229346 B1 - Learning method, learning device for detecting object using edge image and testing method, testing device using the same
Biafore et al. Pub. No. US 20180275523 A1 - Stochastically-Aware Metrology and Fabrication
He et al. Pub. No. US 20170082555 A1 - Adaptive Automatic Defect Classification
Chang et al. Pub. No. US 20160163035 A1 - Automatic Defect Classification Without Sampling and Feature Selection
Minekawa et al. Pub. No. US 20140072204 A1 - DEFECT CLASSIFICATION METHOD, AND DEFECT CLASSIFICATION SYSTEM
Trupke et al. Pub. No. US 20110025839 A1 - WAFER IMAGING AND PROCESSING METHOD AND APPARATUS
Gleason et al. Patent No. US 6456899 B1 - Context-based automated defect classification system using multiple morphological masks
AU 2014201827 A1 - Scoring concept terms using a deep network
Machine Learning Techniques for Data Mining: A Survey – 2013
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647